DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Status
Claims 24-43 are currently pending. Claims 24-36 have been elected without traversal and claims 37-43 cancelled are amended as per Applicant’s amendment filed on 16 November 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11184197. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the limitations of the Patent/Copending Application would anticipate those of the current application as shown in the example claims in the table below.
Instant Application
U.S. Patent No. 11184197
24. (Previously Presented) A method of operation within an integrated-circuit buffer component (buffer IC), the method comprising: sampling a signaling link during each of a sequence of sampling intervals to generate a corresponding sequence of data bits, including resolving each of the data bits to a logic state according to voltage levels, during the sampling interval, of both the signaling link and an equalization signal; generating the equalization signal for each of the sampling intervals based on either (i) the logic state of one or more previously generated data bits or (ii) one or more bit values having predetermined logic states, depending on whether the sampling interval is preceded by a time period in which no data is conveyed to the buffer IC via the signaling link; and outputting the sequence of data bits from the buffer IC to a memory component.

















33. (Previously Presented) An integrated-circuit buffer component (buffer IC) comprising: sampling circuitry to generate a sequence of data bits by sampling a signaling link during each of a corresponding sequence of sampling intervals and resolving each of the data bits to a logic state according to voltage levels, during the sampling interval, of both the signaling link and an equalization signal; equalization circuitry to generate the equalization signal for each of the sampling intervals based on either (i) the logic state of one or more previously generated data bits or (ii) one or more bit values having predetermined logic states, depending on whether the sampling interval is preceded by a time period in which no data is conveyed to the buffer IC via the signaling link; and transmit circuitry to output the sequence of data bits from the buffer IC to a memory component.
1. A method of operation within an integrated-circuit memory component (memory IC), the method comprising:
sampling a signaling link during each of a sequence of sampling intervals to generate a corresponding sequence of data bits, including resolving each of the data bits to a logic state according to voltage levels, during the sampling interval, of both the signaling link and an equalization signal;
generating the equalization signal for each of the sampling intervals based on either (i) the logic state of one or more previously generated data bits or (ii) one or more bit values having predetermined logic states, depending on whether the sampling interval is preceded by a time period in which no data is conveyed to the memory IC via the signaling link;
receiving first and second memory write commands indicating, respectively, that first write data and second write data is to be conveyed in respective first and second subsets if the sequence of sampling intervals, the first write data and the second write data constituting the sequence of data bits to be generated by sampling the signaling link during each of the sequence intervals; and
determining, based on an time period between receipt of the first memory write command and receipt of the second memory write command, whether an initial sampling interval of the second subset of the sequence of sampling intervals is preceded by a time period in which no data is conveyed to the memory IC via the signaling link.

8. An integrated-circuit memory component (memory IC) comprising:
sampling circuitry to generate a sequence of data bits by sampling a signaling link during each of a corresponding sequence of sampling intervals and resolving each of the data bits to a logic state according to voltage levels, during the sampling interval, of both the signaling link and an equalization signal;
circuitry to generate the equalization signal for each of the sampling intervals based on either (i) the logic state of one or more previously generated data bits or (ii) one or more bit values having predetermined logic states, depending on whether the sampling interval is preceded by a time period in which no data is conveyed to the memory IC via the signaling link;
a command interface to receive first and second memory write commands indicating, respectively, the first write data and second write data is to be conveyed in respective first and second subsets of the sequence of sampling intervals, the first write data and the second write data constituting the sequence of data bits to be generated by sampling the signaling link during each of the sequence of sampling intervals; and
circuitry to determine, based on an time period between receipt of the first memory write command and receipt of the second memory write command, whether an initial sampling interval of the second subset of the sequence of sampling intervals is preceded by a time period in which no data is conveyed to the memory IC via the signaling link.



A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-27, 32-33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic (US 20050134307 A1) in view of Kim (US 20090175328 A1).

Referring to claims 24 and 33, taking claim 24 as exemplary, Stojanovic teaches
A method of operation within an integrated-circuit ([Stojanovic 0002, 0083] integrated circuit) the method comprising: sampling a signaling link during each of a sequence of sampling intervals to generate a corresponding sequence of data bits, including resolving each of the data bits to a logic state according to voltage levels, during the sampling interval, ([Stojanovic 0095] data sampler samples the incoming signal, referred to herein as x' to emphasize the channel transformation of originally transmitted signal, xn, and generates a data sample 216 (RX Data) having a logic '1' or logic '0' state according to whether the incoming signal exceeds a zero reference. In a single-ended signaling system, the zero reference may be generated by a DAC, voltage divider or other circuit and set to a point midway between steady-state high and steadystate low signaling levels) generating the equalization signal for each of the sampling intervals based on either (i) the logic state of one or more previously generated data bits ([Stojanovic 0232-0233] selectable-tap decision-feedback equalizer 764 (DFE) that generates an equalizing signal 767 based on selected prior decisions of the data sampler and a set of tap weight values)  or (ii) one or more bit values having predetermined logic states, depending on whether the sampling interval is preceded by a time period in which no data is conveyed to the buffer IC via the signaling link; ([Stojanovic 0232-0233] equalizing receiver 761 additionally includes a selectable-tap decision-feedback equalizer 764 (DFE) that generates an equalizing signal 767 based on selected prior decisions of the data sampler and a set of tap weight values. In the embodiment of FIG. 38, the equalizing signal 767 is applied to the input of the data and error samplers 211 and 213 (i.e., the receiver side of signal path 202) to cancel reflections and other systematic distortions present in the incoming signal, x'n· In alternative embodiments, discussed below, the equalizing signal 767 may be applied in other ways to mitigate signal distortion including, without limitation, modulating decision thresholds within the data and error samplers 211 and 213 (i.e., the thresholds used to resolve the state of the data and error samples), and level shifting a pre amplified instance of the incoming signal, x'n. where a no data period can correspond to period of zero-valued tap weight or don’t care state [Stojanovic 0125, table 1]) and outputting the sequence of data bits from the buffer IC to a memory component ([Stojanovic 0083, 0165-0166, Fig. 3] the transmitter 201 and receiver may be formed on the same IC die (e.g., system on chip), where the transmitter 531 includes a transmit shift register 533, output driver bank 534 and tap weight register 536, and generates output signals having one of four pulse amplitude modulation levels (i.e., 4-PAM) according to the state of a two-bit transmit data value (received, for example, by a two-line input designated "TX DATA"). The multi-level signaling system 530 includes a multi-level, multi-tap transmitter 531, and a multi-level, multi-sample receiver 539, coupled to one another via high-speed signaling path 532. As in the signaling system of FIG. 3, the signal path 532 may be a differential signaling path having a pair of component signal lines to conduct differential multi-level signals generated by the transmitter 531).
Stojanovic does not explicitly disclose integrated-circuit buffer component (buffer IC), of both the signaling link and an equalization signal. Stojanovic does disclose integrated circuit and memory devices ([Stojanovic 0002, 0240]) and multiple embodiments of different configurations including multi-sample receiver capable of having a differential signaling path ([Stojanovic 0165, Fig. 19]) as well as decision feedback equalizer (DFE) generating an equalizing signal ([Stojanovic 0231-0232, Fig. 38]).
Stojanovic does disclose of both the signaling link ([Stojanovic 0165, Fig. 19] The multi-level signaling system 530 includes a multi-level, multi-tap transmitter 531, and a multi-level, multi-sample receiver 539, coupled to one another via high-speed signaling path 532. As in the signaling system of FIG. 3, the signal path 532 may be a differential signaling path having a pair of component signal lines to conduct differential multi-level signals generated by the transmitter 531) and an equalization signal; ([Stojanovic 0232, Fig. 38] equalization signal).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Stojanovic before him or her to modify the embodiments of Stojanovic to include the decision feedback equalizer with equalizing signal in signaling system with multi-sampling receiver of Stojanovic, thereafter the decision feedback equalizer is connected to the multi-sampling receiver signaling system. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the signaling system to provide the benefits of the combined features of the multiple embodiments presented for the benefit of the user as suggested by Stojanovic. It is known to combine prior elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine the Stojanovic embodiments to obtain the invention as specified in the instant application claims.
Kim teaches an integrated-circuit buffer component (buffer IC) ([Kim abstract] semiconductor memory device).
Stojanovic and Kim are analogous art because they are from the same field of endeavor in signaling systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Stojanovic and Kim before him or her to modify the signaling system of Stojanovic to include the memory device of Kim, thereafter the signaling system is connected to memory device. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the signaling system to work on additional type of circuits including memory devices as suggested by Kim. It is known to combine prior elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Stojanovic with Kim to obtain the invention as specified in the instant application claims. 

Referring to claim 25, Stojanovic in view of teaches
The method of claim 24 wherein outputting the sequence of data bits from the buffer IC to the memory component comprises transmitting the sequence of data bits to a memory component disposed, together with the buffer IC, on a memory module substrate ([Stojanovic 0083, 0165, Fig. 3] the transmitter 201 and receiver may be formed on the same IC die (e.g., system on chip)).

Referring to claims 26 and 36, taking claim 26 as exemplary, Stojanovic in view of Kim teaches
The method of claim 24 wherein generating the equalization signal for each of the sampling intervals comprises generating the equalization signal based on one or more weighting values applied to either (i) the logic state of the one or more previously generated data bits or (ii) the one or more bit values having predetermined logic states, depending on whether the sampling interval is preceded by a time period in which no data is conveyed to the buffer IC via the signaling link ([Stojanovic 0232-0233] equalizing receiver 761 additionally includes a selectable-tap decision-feedback equalizer 764 (DFE) that generates an equalizing signal 767 based on selected prior decisions of the data sampler and a set of tap weight values).

Referring to claim 27, Stojanovic in view of Kim teaches
The method of claim 26 further comprising storing the one or more weighting values within a programmable storage circuit of the buffer IC ([Stojanovic 0086] tap weight register).

Referring to claims 32 and 35, taking claim 32 as exemplary, Stojanovic in view of Kim teaches
The method of claim 24 wherein the one or more bit values having predetermined logic states comprises a bit value corresponding to the lower of two voltages representative of logic '1' and logic '0' states ([Stojanovic 0087, 0090] the signal path 202 is pulled up to a predetermined voltage level (e.g., at or near supply voltage) by single-ended or double-ended termination elements, and the output drivers 2050-2054 generate signals on the signal path 202 by drawing a pull-down current, Im (i.e., discharge current), in accordance with the corresponding tap weight and data value. The exclusive-NOR operation effectively multiplies the signs of the tap weight and transmit data value, yielding a logic '1' (i.e., interpreted as a positive sign in one embodiment) if the signs of the tap weight and transmit data value are the same, and a logic 'O').


Allowable Subject Matter
Claims 28-31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all double patent issues addressed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132